Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/25/2020 is being considered.  
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5 directed to a species non-elected without traverse.  Accordingly, claim 1-5 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Chancellor on 12/9/2021.

The application has been amended as follows: 
Claims 1-5: (cancelled)
6. A cork extractor comprising: a shaft interconnecting a corkscrew and a motor by a cylindrical ramp; 

the corkscrew connected to a distal end of said cylindrical ramp;
the cylindrical ramp encircling the shaft;
said cylindrical ramp comprising a wire body slideable about the shaft, 

the corkscrew for entering a cork lodged in a bottle when the cylindrical ramp translates away from the motor; and, 
the cork removed from the bottle when the corkscrew rotates but does not translate with respect to the cork.
Allowable Subject Matter
Claims 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 6, the cylindrical ramp acts as a clutch mechanism between the shaft of the motor and the corkscrew.  Depending on the position and the pressure on the corkscrew, the cylindrical ramp will engage or disengage from the shaft.  Clutch mechanisms are known.  There are no known clutch mechanisms made of a wire body, encircling the shaft, that selectively engage with a pair of posts on the shaft which has a corkscrew connected to one end. Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Claims 7-10 are allowed as being dependent from an allowed claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723